OFFICE OF THE An-ORNEY GENERAL   OF TEXAS
                  AUSTIN
Bon. Stephen Y. Eebart, page 2

         **Lessor hereby warrants an4 agrees to
      defend the title to the lend8 herein de-
      scribed, and ageea that tha loeaee &all
      hme the right at any time to redeem SOS
      lessor, by payment, any mortgm, tams,
      or other l&ma on ths above dmaribed lands,
      ln the event or default oi payment by les-
      aor, and br subrogatedto the right8 OS
      the holder tbamof,'
         “The Tar Oolleotor   take8 the position   now
    that since tkm poll,tsx reoelpts w4re not ieeuad
    before Januery 51, 1940, thet  he aennot iseme
    t~.now.     Th4 lessee tak40 the position that
    mice tha poll~taxeswere paid in duo thno aa-
    oorilia~to law, and that the la& paragraph
    above referred in eald lease held by the 1486ee
    who paid the poll tax, proper17 sigma an4 x&o-
    tarizmd, we8 sufflclantauthority for the Tax
    Collenator to have irmaed the aotual poll tax
    reeelpts.*
         It is alaar, in our opinion, that t&a lssuuane4
of voting poll tax reoeipttsby the tax aollaotor u&&r
the oimumstancr88dewribed in yw     latter, waul.dbe
violative of th4 tollfming 8tatutser
         Mlole-2961,   Retiaed   Oioil Statutes of *as,
whloh pxovides:

         If the taxpaper do4a not r4eiQe in a aitr
    of tsn thoui8a.Minhabitants or more, hi6 poll
    tax must either be paid by hipnla pereon ox!by
         one duly suthorlzad by h&n in writing to
    6~6110
    pay th4 marm, mud to furalah the oollaotorth4
    informationne~sssbcryto till out the blank8
    In the pall tar receipt. Suah authority and
    informationaatstbe signad by the p~rtp who
    owtm the pall tar, end maat be deposited ulifb
    the tax oollecrtor  and iilad end prenenod by
    hiPI."
                                                             .,
                                                                  8Y4




Eon. Stephen F. ?Iebert,;'age3




         "All tax raoafptte issued ior any year
    after January Slat shall be stamped on the
    faw therrofr *Holdernot entitled to vote,*
    and thm nm# of the holders or euoh poll tar
    reoeipte shall not be inoladed in the list of
    quelified rotexsw
         It is obeerved that Article 2961, eupre, 1y-
 uirela   the tarpayor
                     not only to si@ 4n aganoy author-
tvrtion but also th4 atatenmnt 04nts..blng  th4 lnioana-
tion neoesaaryto enable the tex rrolleotorto prepere
fihapoll tex seoeIpt, eruneto be deposited with the
tax oalleotor end filad end ~r4s4rv4d   by hka. l&snlfeot-
ly, tfiferequuirement  of the statute hae not-been oom&Ied
with under the iaota stated &I rour request, 4-n ii
the oil and gas lease drsoribed w&e a suffioient sgeaay
authorization oonaeming whloh we need not end do not
exprese an opLlion*
         Ukzewike,Artiale 2968, eupra, pleoea the ems-
&tory duty upoqthe tex aollector to etenzpetathe raoe
of eny poll tax reoeipt issued after Jinuery 3let of any
year the word8 mHolder not entitled to rote". Oertainly
this provisiacwould be vIolated were the tar oolleetox
at this tisa, to leeue a poll tar reoeipt without the
aotetion thereon ad pramrlbed by thie statute.
        We aleo oell poclrattention to Artfole 199 of
tho Penal Code, whioh proddesr


         .%uytax oolleetorw@o deliver8    a poll tax
    rsceigt or certirlcsteof emi@Son to eny 0x84
    except the one entitle&l thelgto an& at the t%me
    when the tax is pdd or the oertffiaate of es-
    emptioriie applied for, 4zaqt   an speoiallg  per-
    aitted by law shall be fhmtI not leas themone
    huMsed z&r mm     then one thoueend dolle.re,and
    shall be resoved rmo: orfioe."
             YOU am,therer0ra, mepm7tftll1~advfeed fhet
If 2.8our
       -_ opinion that   _ there an noaatopa *aLoh the _.
tax oolleotormay tam, unaer tn4 o~oumstanoe8 aesomtb-
ed in your letter,ahereby ha zany at thio time; under
the st.etutesuefi.nl~ the dutier or his 0rri04 pert&k-
lng to  poll    tamsa, issue to the subjeot parties a taliQ
voting poll tax reoeipt,
         Truatl.ngthat we   have   ~etisreotorllyanswersd
your lnqulry, vm remain
                                   Your8   very   truly




                                                              COMM”TEE